Title: From James Madison to John Armstrong, Jr., 22 July 1808
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of STate July 22 1808

Your dispatches by Lt. Lewis were delivered on the 8th. inst.
It is regretted that the interval between his arrival and the date of your letter to Mr. Champagny, during which I presume some verbal intercommunication must have taken place, had produced no indication of a favorable change in the views of the French Government with respect to its decrees; and still more that instead of an early favorable answer to your letter, it should have been followed by such a decree as is reported to have been issued on the 22d. April at Bayonne.  The decree has not yet reached the United States, and therefore its precise import cannot be ascertained.  But if it should be, as it is represented, a sweeping stroke at all American vessels on the high seas, it will not only extend our demands of reparation, but is rendered the more ominous with respect to the temper and views of the Emperor towards the United States, by the date of the measure.
The arrival of Mr. Baker with my letter of May 2d., of which a copy is herewith sent, will have enabled you to resume the subject of the Decrees with the fairest opportunity that could be given to the French Govt. for a change of the unjust and unwise course which has been pursued: and I assure myself that you will not have failed to turn the communications with which you are furnished to the best account.  If France does not wish to throw the United States into the war against her, for which it is impossible to find a rational or plausible inducement, she ought not to hesitate a moment, in revoking at least so much of her decrees as violate the rights of the sea, and furnish to her adversary the pretext for his retaliating measures.  It would seem as if the Imperial Cabinet, had never paid sufficient attention to the smallness of the sacrifice which a repeal of that portion of its system would involve, if an act of justice is to be called a sacrifice.
The information by the return of the Osage from England, is not more satisfactory than that from France.  Nothing was said on the subject of the Chesapeake, nor any thing done or promised as to the orders in Council.  It is probable that further accounts from the United States were waited for, and that the arrival of the St. Michael will have led to a manifestation of the real views of that Government, on those and other subjects.  In the mean time it cannot be doubted that hopes were cherished there of some events in this Country favorable to the policy of the orders, and particularly that the offensive language and proceedings of France, would bring on a hostile resistance from the United States; in which case the British Government would be able to mould every thing to its satisfaction.  There is much reason to believe that if the British Government should not concur in a mutual abolition of the orders and of the Embargo, it will result from an unwillingness to set an example which might be followed, and might consequently put an end to the irritating career of her enemy on which the insidious calculation is built.  Might not use be made of this view of the matter, in those frank and friendly conversations which sometimes best admit topics of a delicate nature, and in which pride and prejudice can be best managed without descending from the necessary level?  In every view it is evidently proper as far as respect to the national honor will allow, to avoid a stile of procedure which might cooperate with the policy of the British Govt., by stimulating the passions of the French.
In an interview which Genl. Turreau asked about a month ago, he complained of the disposition here, as indicated by certain publications (such as the circular letter of Mr. Burwell and the report of the committee of the Senate, both of which will be seen by you) to put France au même ligne with Great Britain in aggressions on the United States, insisting that the latter must at least be regarded as the prior as well as the greater wrong doer.  He dwelt at the same time, on the disposition of his Government to cultivate friendship with this, and added that he was particularly charged to receive any communications or explanations it might be disposed to make, which would evince a corresponding disposition; wishing it however to be understood, that he had no allusion to any propositions tending even to an alliance, or any positive arrangements between the two Countries.  After this preface, he expatiated on the exclusion of England from the continent of Europe, which would soon be completed by the issue of the Swedish War; and the probability, as an effect of that state of things, and of what was passing in Spain, that her attention would be turned to this continent, to South America, as a Commercial substitute for her loss, and to North America, which could so easily give facilities or obstructions to her revolutionary plans.
It was observed to him, that without discussing the priority of the wrongs we had suffered from the belligerents, they were of sufficient amount from both, to justify the complaints made on our part: that it afforded pleasure nevertheless to find by his assurances, that his Government was in so friendly a disposition towards the United States, and that he might be assured that proofs of theirs would keep a reasonable pace with such as might be found in the conduct of his Government towards them: that with respect to declarations or propositions we had none to make different from the explanations which had been from time to time given of our fair neutrality, and of the justice and redress to which we were entitled, particularly in relation to the French Decrees.  His observations with respect to the policy of England; resulting from the state of things in Europe, were allowed their full weight, and it was equally admitted that the United States would become peculiarly important to G. Britain, from such a change in her system; but a continuance of their neutrality became for the same reason of the greater importance to France and Spain; the more so, as the disposition of the Spanish provinces to look to the auspices of the United States, was so well understood.  He was left under the impression however, that the principles and policy of the United States would sufficiently restrain them from becoming parties against any nation whose just and friendly conduct should leave them to their pacific course.
I have no doubt that the language he held with respect to manifestations of our friendship was the version made by his prudence of the propositions contained in your letter by Capt. Haley, and that his remarks on the subject of So. America grew out of the views given latterly in the Newspapers of the interest G. Britain had in making Spanish America the primary object of her operations.  His remarks however shew the light in which the subject strikes a French mind, and it is not improbable, especially if the condition of Spain should second the purpose, that you will be able to turn the co operation which the United States could afford towards a revolution in South America, into a motive to guard against it by a compliance with their reasonable expectations.
In all the conversations which have been held with the French Legation here, it has appeared that much juster views are taken by it, of the true interest of France in relation to the United States than have prevailed in the French Government, and I think it probable that their correspondence has imparted those views.  Of late much solicitude seems to have been felt by Genl. Turreau to promote a change in the tone of language as well as of measures, employed towards the United States.  As the most likely mode of succeeding in it, Mr. Petrie is about to take, if he can find, a passage to France, where he will be able by personal intercourse, to make impressions not otherwise communicable.
The President requests that you will select a fit person to discharge the business of the office held by Mr. Skipwith; until a regular appointment shall be made.  It will be advisable to let the individual selected understand that the arrangement being purely provisional, forms no lien which is to controul the choice of the President.  The temporary functionary will be entitled of course to the official emoluments, during the term of his service.
The place may be considered as having been vacated by the resignation of Mr. Skipwith.  But it happens that the recall of his Commission was also claimed by the French Government thro’ its Minister here; and it appears that Mr. Skipwith is extremely anxious to obtain the precise evidence and charges which induced the interposition of that Government against him.  The President wishes that you would, as far as you may find it not improper, aid in procuring Mr. Skipwith the means of doing himself justice.
For a view of our internal situation, I refer you to the information to be collected from the Newspapers and other publications herewith forwarded.  They will explain particularly, the spirit and sentiments of the nation with respect to the British and French Edicts, the Embargo, the affair of the Chesapeake frigate, and domestic manufactures.  The Embargo has been considerably evaded, especially at the two extreme ports, in Passamaquoddy Bay, and St Mary’s river, and on the Lakes separating the United States from Canada.  Efforts are continued however to render the law effectual; and judging from the evidence recently given of the public feelings, it may be hoped that these will more and more second the means employed by the Govt.
This will be committed to Capt. Haley who returns to France in the dispatch vessel commanded by Capt.
He is accompanied by Mr. Atwater who is charged with the communications for Mr. Pinkney.  The vessel is to proceed up the B. Channel to Havre, conveying Mr. Atwater previously to the British shore without touching it herself.  At Havre she will await your communications, and then proceed to Portsmouth to take in Mr. Atwater with Mr. Pinkneys, and make the best way home.  As it is extremely important, and the President is particularly anxious, that the communications to be made to Congress on their meeting in November should embrace the fullest and most authentic state of our foreign affairs, I must request your exertions to hasten the return of the vessel, in time, and with all the materials you can contribute, for the purpose.
I have the honor to acknowledge the receipt of your letters of Feby 28. March 5. 15 & 26 April 5th. 12 & 15th. and to be with great respect &c

James Madison

